DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 12/20/2021.
Claims 1-9 and 11-20 have been amended.
Claim 10 has been cancelled.
Claims 1-9 and 11-20 are pending.
Claims 1-9 and 11-20 are rejected.

Response to Amendment
In the Remarks filed 12/20/2021, Applicant has amended:
The Specification to address the improperly recited reference to the completion and submission queues. The Examiner therefore withdraws the specification objection made in the non-final Office action dated 09/21/2021.
The language of claim 19 to address the previously identified objections regarding improper recitations of the limitations including the completion and submission queues. The Examiner therefore withdraws the claim 19 objection made in the non-final Office action dated 09/21/2021.
The language of claim 9  such that claim interpretation under 35 U.S.C. 112(f) is no longer invoked. The Examiner notes the amendments to the claim language and that claim interpretation under 35 U.S.C. 112(f) is no longer invoked.
The language of claims 2, 17, and 19 to address the 35 U.S.C. 112(b) rejection to clarify the limitations regarding storage of the completions in the register. The Examiner therefore withdraws the 112(b) rejections made in the non-final Office action dated 09/21/2021.

Response to Arguments
In Remarks filed on 12/20/2021, Applicant substantially argues:
The applied reference Benisty fails to disclose the amended limitations of claim 1, and similarly amended claims 6, 9 and 14, of storing a first completion in a FIFO register and when failing to communicate a second completion to an external component then storing the second completion in the FIFO register as well while maintaining order of processing for the first and second completions. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejections made in response to Applicant’s amendments.
The applied references fail to disclose the of dependent claims 2-5, 7-8, 11-13, and 15-20 by virtue of dependency on respective independent claims for the reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejections made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated December 20, 2021.

Claim Rejections - 35 USC § 103

Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty (US 10,740,243) in view of Huang (US 2019/0035445).

Regarding claim 1, Benisty discloses, in the italicized portions, a system, comprising: a storage system; and circuitry coupled to the storage system and configured to perform operations comprising: attempting to communicate a first completion associated with a first transaction processed by the storage system to a component external to the storage system ([Col. 1 ln. 49-55] By way of introduction, the below embodiments relate to a storage system and method for preventing head-of-line blocking in a completion path. In one embodiment, a storage system is provided comprising a memory configured to store a data structure and a controller. The controller is configured to: determine that a completion queue in a host is too full to store a completion entry); and responsive to failure to communicate the first completion: storing the first completion in a first allocation of a first in, first out (FIFO) register of the storage system; subsequently attempting to communicate the first completion from the FIFO register to the component external to the storage system ([Col. 1 ln. 55-64] in response to determining that the completion queue in the host is too full to store the completion entry, temporarily store the completion entry in the data structure in the storage system; determine that space has become available in the completion queue in the host to store the completion entry; and in response to determining that space has become available in the completion queue in the host to store the completion entry, store, in the completion queue in the host, the completion entry that was temporarily stored in the data structure in the storage system.); attempting to communicate a second completion associated with a second transaction processed by the storage system to the component external to the storage system or another component external to the storage system; and responsive to failure to communicate the second completion to the component external to the storage system or the other component external to the storage system, storing the second completion in a second allocation of the FIFO register, wherein storing the second completion in the second allocation of the FIFO register maintains an order of processing of the first transaction relative to the second transaction ([Col. 9 ln. 46-53] The following embodiments provide a mechanism for overcoming the head-of-line blocking issue due to fullness of a completion queue issue without introducing potential performance degradations in other scenarios. In one embodiment, an extra completion database (or, more generally, a data structure) is used that can temporarily store completion queue entries that cannot be posted to the host due to fullness of the relevant completion queues in the host memory. and [Col. 11 ln. 21-28] The completion database 470 holds completion entries that cannot be posted to the associated completion queue due to a fullness condition. Each entry in this storage 470 holds the content of the completion queue entry along with the completion queue ID (CQID) and a valid bit. When the relevant completion queue gets emptied by the host, the logic will first post entries from this database 470 to the relevant completion queue.). Herein it is disclosed by Benisty that when it is determined that a completion entry cannot be transferred to the host, which is external to the storage system, it is stored in a data structure stored in the storage system. Additionally, it is disclosed that transfer of the completion entry is attempted until it is determined it can be stored in the host from the data structure in the storage system. These operations may be performed by the storage controller. Benisty does not explicitly disclose the use of a FIFO register to temporarily store completion entries in order of processing; however, Huang discloses in Paragraphs [0067-0068] “[0067] It should be noted that multiple SQEs can be associated with a single CQE. CQ 452 can be a first-in-first-out (FIFO) or circular buffer which is associated with a queue used to receive completion tasks, notifications, results, and/or events. [0068] CQ 452, in one embodiment, is established or designated to store CQEs wherein each CQE, for example, is a result in response to an earlier memory access request issued by host 302.” Herein it is disclosed by Huang that the completion queue may be managed in a FIFO manner thereby servicing entries first inserted into the queue before subsequent entries. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FIFO queue as disclosed by Huang in order to process the oldest entries prior to newer entries (Huang [0055]). Benisty and Huang are analogous art because they are from the same field of endeavor of managing nonvolatile memory operations.
Regarding claim 3, Benisty further discloses the system of claim 1, wherein the circuitry is to perform operations comprising, responsive to failure to communicate the second completion to the component external to the storage system or the other component external to the storage system, subsequently attempting to communicate the second completion from the FIFO register to the component external to the storage system or the other component external to the storage system ([Col. 11 ln. 21-28]). As previously cited, the completion database which is stored in the storage system may contain completion entries that could not be transferred to the host due to a fullness condition. The system may then resend completion entries when it has determined a fullness condition has cleared or after a period of time. This would be applied to all of the entries stored in the queue.
Regarding claim 4, Huang further discloses the system of claim 3, wherein the circuitry is to perform operations comprising attempting to communicate the first completion and the second completion from the FIFO register according to the order of processing of the first transaction relative to the second transaction ([0067-0068]). Herein it is disclosed that the completion queue may be managed in a FIFO manner thereby servicing entries first inserted into the queue before subsequent entries. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process the entries in the queue in order as disclosed by Huang in order to provide completion notices that reflects processing order. Furthermore, Benisty disclosed completion entries as having associated IDs therefore the system is capable of distinguishing between entries so to when they are processed.
Regarding claim 5, Huang further discloses the system of claim 4, wherein the first transaction is processed by the storage system prior to the second transaction, and wherein the circuitry is to attempt to communicate the first completion from the FIFO register to the component external to the storage system prior to attempting to communicate the second completion from the FIFO register to the component external to the storage system or the other component external to the storage system ([0067-0068]). As similarly presented in the rejection of claim 4, Huang discloses herein that completion entries may be stored in a FIFO queue and processed in order of insertion in the queue.
Regarding claim 6, Benisty discloses, in the italicized portions, a method, comprising: attempting communication of a first completion from a storage system to a host system; responsive to an unsuccessful communication of the first completion from the storage system to the host system, storing the first completion in a first allocation of a first in, first out (FIFO) register of the storage system ([Col. 1 ln. 49-55]), wherein storing the first completion in the first allocation of the FIFO register maintains an order of processing of a plurality of transactions of the storage system including a first transaction associated with the first completion; subsequent to storing the first completion in the FIFO register, attempting communication of the first completion from the register to the host system; and attempting communication of a second completion from the storage system to the host system while the first completion is stored in the register ([Col. 11 ln. 21-28]). Herein Benisty discloses storing completion entries in a queue, which may be formed via registers, when the completion entries cannot be transferred to a host. Furthermore, subsequent entries which are deemed incapable of being transferred to the host are placed into the completion database while waiting for the fullness condition to subside. Benisty does not explicitly disclose the use of a FIFO register to temporarily store completion entries in order of processing; however, Huang discloses in Paragraphs [0067-0068] that the completion queue may be managed in a FIFO manner thereby servicing entries first inserted into the queue before subsequent entries. It is noted that the storing into the completion queue may be where ever the current head of the queue is pointed at and would therefore maintain an order of processing relative to subsequent transactions. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FIFO queue as disclosed by Huang in order to process the oldest entries prior to newer entries (Huang [0055]). Claim 6 is rejected on a similar basis as claim 1.
Regarding claim 7, Benisty and Huang further disclose the method of claim 6, further comprising: responsive to an unsuccessful communication of the second completion from the storage system to the host system, storing the second completion in a second allocation of the FIFO register, wherein storing the second completion in the second allocation of the FIFO register maintains the order of processing of the plurality of transactions of the storage system including a second transaction associated with the second completion; (Huang [0067-0068])  and attempting communication of the second completion from the FIFO register to the host system while the first completion is stored in the FIFO register (Benisty [Col. 9 ln. 46-53] and [Col. 11 ln. 21-28]). Herein, as previously cited, completion entries may be attempted to be transferred from the completion database to the host. Huang discloses storing the entries in the queue according to a FIFO manner. Benisty does not explicitly disclose that the completion entries must be transferred in order of being stored in the completion database and therefore the second completion may be transferred prior to the first completion in an “out of order” manner as claimed.
Regarding claim 8, Huang further discloses the method of claim 7, further comprises attempting communication of the second completion from the FIFO register to the host system subsequent to attempting communication of the first completion from the register to the host system ([0067-0068]). Herein it is disclosed that the completion queue may be managed in a FIFO manner thereby servicing entries first inserted into the queue before subsequent entries. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process the entries in the queue in order as disclosed by Huang in order to provide completion notices that reflects processing order.
Regarding claim 9, Benisty discloses a system, comprising: a storage system comprising a control circuitry configured to perform operations comprising: determining whether an initial communication of a completion, associated with a transaction processed by the storage system, from the storage system to a host system is successful ([Col. 1 ln. 49-55]); responsive to determining that the initial communication of the completion was unsuccessful, storing the first completion in a first allocation of a first in, first out (FIFO) register of the storage system ([Col. 1 ln. 5-64]) such that an order of processing of a plurality of transactions of the storage system including a transaction associated with the completion is maintained; and attempting to communicate the completion from the FIFO register to the host system ([Col. 11 ln. 21-28]). Herein Benisty discloses storing completion entries in a queue, which may be formed via registers, when the completion entries cannot be transferred to a host. Furthermore, subsequent entries which are deemed incapable of being transferred to the host are placed into the completion database while waiting for the fullness condition to subside. Benisty does not explicitly disclose the use of a FIFO register to temporarily store completion entries in order of processing; however, Huang discloses in Paragraphs [0067-0068] that the completion queue may be managed in a FIFO manner thereby servicing entries first inserted into the queue before subsequent entries. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FIFO queue as disclosed by Huang in order to process the oldest entries prior to newer entries (Huang [0055]). Claim 9 is rejected on a similar basis as claim 1.
Regarding claim 11, Benisty further discloses the system of claim 9, wherein the control circuitry is further configured to determine whether the initial communication of the completion is successful without interaction of firmware of the storage system ([Col. 5 ln. 36-49] A module may take the form of a packaged functional hardware unit designed for use with other components, a portion of a program code (e.g., software or firmware) executable by a (micro)processor or processing circuitry that usually performs a particular function of related functions, or a self-contained hardware or software component that interfaces with a larger system, for example. Modules of the controller 102 may include a head-of-line blocking preventer 111, which is discussed in more detail below, and can be implemented in hardware or software/firmware. The head-of-line blocking preventer 111 can be configured to perform the algorithms and methods discussed below and shown in the attached drawings.). Herein it is disclosed by Benisty that the module performing the management of the completion entries may be formed separately from the storage system controller or additionally may be implemented in hardware. In either scenario, firmware of the storage system is not involved in managing the operations.
Regarding claim 12, Benisty further discloses the system of claim 9, wherein the control circuitry is further configured to attempt communication of the completion from the FIFO register to the host system without interaction of firmware of the storage system ([Col. 5 ln. 36-49]). As similarly presented in the rejection of claim 11, the module performing the management of completion operations may be separate from the firmware of the storage system. In view of Huang, the operations may then attempt to transfer from the FIFO register to the host without firmware of the storage system handling the operation.
Regarding claim 13, Benisty and Huang further disclose the system of claim 9, wherein the control circuitry is further configured to attempt communication of the completion from the FIFO register to the host system in a round robin manner while maintaining the order of processing of the plurality of transactions (Benisty [Col. 9 ln. 6-14] In this example, three submission queues are illustrated, where the first one is associated with a full completion queue. The storage system 100 fetches the commands from the submission queues based on a round robin or weighted round robin algorithm, for example. Then, the storage system 100 processes the commands. Finally, the storage system 100 posts completion entries to the relevant completion queues. And Huang [0067-0068]). Herein it is disclosed by Benisty that operations are performed from the submission queues in round robin fashion and subsequently the completion entries are transferred in round robin fashion by extension of performing the commands in round robin order. Additionally, completion IDs identify the entries and therefore order of processing may be maintained. This is further supported by Huang wherein entries are stored in a FIFO manner and entries may be tracked on an individual basis.
Regarding claim 14, Benisty discloses a system, comprising: a storage system comprising a plurality of submission queues and hardware logic circuitry ([Col. 7 ln. 8-12] Alternatively, the host may instruct the storage system 100 to create the submission queue(s) and corresponding completion queue(s) in a memory resident in the storage system 100, such as a controller memory buffer.); and a host system coupled to the storage system and comprising a completion queue ([Col. 8 ln. 6-11] As discussed above, the submission queue or completion queue may be assigned an area of memory (such as in the host or in the controller memory buffer in the storage system 100). The submission queue and completion queues may include multiple entries, each associated with a specific command.), wherein the hardware logic circuitry is configured to perform operations comprising: retrieving a first completion from a first one of the plurality of submission queues; performing a first determination whether the completion queue is full ([Col. 1 ln. 49-55]); and responsive to the first determination being that the completion queue is full, storing the first completion in a first allocation of a first in, first out (FIFO) register of the storage system ([Col. 1 ln. 55-64]) according to a scheduling algorithm that maintains an order of completions generated by the storage system. The hardware logic circuitry is interpreted as the storage controller for the storage system. Herein Benisty discloses storing completion entries in a completion database, which may be formed via registers, when the completion entries cannot be transferred to a host. Furthermore, subsequent entries which are deemed incapable of being transferred to the host are placed into the completion database while waiting for the fullness condition to subside. Additionally it is disclosed the commands to be performed are pulled from a submission queue. The Examiner notes that the language recites retrieving a “first completion from a first one of the plurality of submission queues”. The first and second completions as being referred to being in the submission queue are herein interpreted as commands to be retrieved. This interpretation is consistent with subsequent dependent claim limitation interpretations when referring to completions in a submission queue. Benisty does not explicitly disclose the use of a FIFO register to temporarily store completion entries in order of processing; however, Huang discloses in Paragraphs [0067-0068] that the completion queue may be managed in a FIFO manner thereby servicing entries first inserted into the queue before subsequent entries. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FIFO queue as disclosed by Huang in order to process the oldest entries prior to newer entries (Huang [0055]). Claim 14 is rejected on a similar basis as claim 1.
Regarding claim 15, Benisty further discloses the system of claim 14, wherein a storage capacity of the FIFO register corresponds to a storage capacity of the completion queue ([Col. 9 ln. 55-61] In one embodiment, this internal, small database is implemented per CQ. So, the total depth of a CQ is [HostCqDepth+DeviceCqDepth]. In another embodiment, this internal, small database is a shared internal CQ databased for all host CQs while the maximum number of allocated entries to a single CQ is limited. Other implementations are possible.), and wherein the hardware logic circuitry is to determine whether the completion queue is full by being configured to perform operations comprising: maintaining a head pointer and a tail pointer of completions stored in the plurality of submission queues ([Col. 7 ln. 13-26] The submission queue may be based on a ring buffer, with a head pointer and a tail pointer. After creating the submission queue(s) and notifying the storage system 100 about the created submission queue(s), the host may write a command (or several commands) to the submission queue. In one implementation, the storage system 100 is unaware that the host has updated the submission queue, since the host updated its own memory. In another implementation (such as when the submission queue(s) and completion queue(s) are resident in the controller memory buffer), the storage system 100 may monitor a communication interface between the host and the storage system 100 for particular communications, such as writing to the submission queue(s) resident on the storage system 100.); updating the tail pointer in response to a completion being transferred to any one of the plurality of submission queues ([Col. 7 ln. 33-49] The host then writes to a submission queue tail doorbell register in the storage system 100 to signal to the storage system 100 that the host queued one or more commands in this specific submission queue. The writing to the submission queue tail doorbell register may take one of several forms. In one way, the host indicates a new tail for the submission queue, thereby indicating the number of commands written to the submission queue. Thus, since the storage system 100 is aware of the base address for the submission queue, the storage system 100 only needs to know the tail address to indicate the number of new commands written to the submission queue. After a command (or a set of commands) is processed, the storage system 100 then sets the new head of the submission queue accordingly, so that the tail pointer may represent an "offset" from the head pointer. In another way, the host indicates a number of commands written to the submission queue.); and determining that the completion queue is full in response to a value of the tail pointer being at least the storage capacity of the FIFO register ([Col. 11 ln. 29-44] FIG. 5 is a flowchart 500 that summarizes the steps implemented by storage system 100 when receiving a doorbell update to a specific submission queue (e.g., when the host queues a new command). As shown in FIG. 5, the storage system 100 receives a doorbell update to SQ i (act 510) and determines if SQ i is associated with a full CQ (act 520). If SQ i is not associated with a full CQ, the storage system 100 allocates an entry in the relevant CQ by updating the TAIL1 register (act 530). SQ i then participates in the SQ fetching operation (act 540). However, if SQ i is associated with a full CQ, the storage system 100 determines if there is available space in the completion database and/or if it does not exceed the threshold (THR) for this CQ (act 550). If the answer is no, the storage system 100 stops fetching from SQ i until the host consumes entries from the associated CQ (act 560).). Herein it is disclosed by Benisty that submission queues may be monitored via head and tail pointers thereby indicating the number of entries stored therein. In order to determine whether the completion queue is full for the corresponding submission queue, the updated tail pointer TAIL1 is used. In the process, the TAIL1 pointer allows the storage system to determine if the space of the completion queue exceeds a threshold and if so, it is considered full and therefore the storage system may not fetch commands from the respective submission queue until the associated completion queue has available space.
Regarding claim 16, Benisty and Huang further disclose the system of claim 14, wherein the hardware logic circuitry is configured to perform operations comprising: subsequent to storing the first completion in the FIFO register, performing a second determination whether the completion queue is full; and responsive to the second determination being that the completion queue is not full, transferring the first completion from the FIFO register to the completion queue (Benisty [Col. 1 ln. 55-64]). Herein it is disclosed by Benisty that after a completion entry is stored in the completion database due to lack of space available in the host, the completion entry may then be transferred to the host when space is determined to be available. Huang further discloses storing completions in a FIFO manner in Paragraphs [0067-0068].
Regarding claim 17, Benisty and Huang further disclose the system of claim 16, wherein the hardware logic circuitry is to, responsive to the second determination being that the completion queue is full, maintaining the first completion in the FIFO register according to the scheduling algorithm (Benisty [Col. 11 ln. 21-28]). Herein it is disclosed that the completion entries remain in the completion database of the storage system until the completion has available space for the completion entry to be transferred. Huang further discloses storing completions in a FIFO manner in Paragraphs [0067-0068].
Regarding claim 18, Benisty further discloses the system of claim 16, wherein the hardware logic circuitry is to retrieve the first completion from the first one of the plurality of submission queues in response to signaling indicative of the first completion being transferred to the first one of the plurality of submission queues ([Col. 7 ln. 33-65] The host then writes to a submission queue tail doorbell register in the storage system 100 to signal to the storage system 100 that the host queued one or more commands in this specific submission queue...). Herein it is disclosed that by updating the tail pointer information the host may signal to the storage system that there are queue commands in the submission queue to be processed.
Regarding claim 19, Benisty and Huang further disclose the system of claim 14, wherein the hardware logic circuitry is configured to perform operations comprising: retrieving a second completion from a second one of the plurality of submission queues; performing a second determination whether the completion queue is full; responsive to the second determination being that the completion queue is full, storing the second completion in the FIFO register according to the scheduling algorithm (Benisty [Col. 9 ln. 46-53] and [Col. 11 ln. 21-28]); and responsive to the second determination being that the completion queue is not full, transferring the second completion to the completion queue (Benisty [Col. 1 ln. 55-64]). Herein it is disclosed that completions may first be attempted to be transferred to a completion queue but if the corresponding complete queue is deemed full then it is stored locally in the storage system before being attempted to be transferred to the completion queue again. Huang further discloses storing completions in a FIFO manner in Paragraphs [0067-0068].
Regarding claim 20, Benisty further discloses the system of claim 14, wherein the hardware logic circuitry is to retrieve the first completion from the first one of the plurality of submission queues in response to a doorbell signal ([Col. 7 ln. 49-65] In practice, each submission queue has a corresponding submission queue tail doorbell register in the storage system 100, so that when the host updates a particular doorbell register (correlated to a particular submission queue), the storage system 100 can determine, based on the doorbell register, which particular submission queue has been updated. After the storage system is notified of command(s) on the submission queue and before the storage system 100 fetches the command(s)), the storage system 100 is aware that there are command(s) pending in the submission queue. In the general case, there may be several submission queues (with potentially many pending commands in the several submission queues). Thus, the storage system controller 102 may arbitrate between the various submission queues to select the particular submission queue from which to fetch the command(s).). Herein it is disclosed that updating the value of a doorbell register may prompt the storage system as notice of stored commands in a plurality of submission queues for retrieval to be then processed.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Huang and further in view of Fleming, JR et al. (US 2018/0188997), hereinafter Fleming.

Regarding claim 2, Benisty further discloses, in the italicized portions, the system of claim 1, wherein the circuitry is to perform operations comprising: responsive to failure to communicate the first completion from the FIFO register to the component external to the storage system: storing the first completion in a third allocation of the FIFO register, wherein storing the first completion in the third allocation of the FIFO register maintains the order of processing of the first transaction relative to the second transactions; and subsequently attempting another communication of the first completion from the FIFO register to the component external to the storage system ([Col. 11 ln. 21-28]). Herein it is further disclosed by Benisty that the completion entry will remain in the data structure in the storage system until it is determined it can be transferred to the host when respective memory is available to store the completion entry. Benisty and Huang do not explicitly disclose storing the completion in a third allocation of the FIFO register; however, Fleming discloses in Paragraph [0056] “Three different sub-operations may be performed in relation to the completion queue 542, namely to allocate, enqueue, and dequeue. For allocation, the operations manager circuit 430 may allocate an index into the completion queue 542 in an in-order next slot of the completion queue. The operations manager circuit may provide this index to the memory subsystem 110, which may then know the slot to which to write data for a load operation. To enqueue, the memory subsystem 110 may write data as an entry to the indexed, in-order next slot in the completion queue 542 like random access memory (RAM), setting a status bit of the entry to valid. To dequeue, the operations manager circuit 430 may present the data stored in this in-order next slot to complete the load operation, setting the status bit of the entry to invalid. Invalid entries may then be available for a new allocation.” Herein it is disclosed by Fleming that the completion queue is managed in an ordered fashion. In this manner, when an entry is dequeued from the completion queue for transfer, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that should the completion not be able to be transferred, it would stored back to the completion queue in a different location than from where it was dequeued from but still maintain order of execution as according to the index values associated with each of the entries (Fleming [0055]). Benisty, Huang and Fleming are analogous art because they are from the same field of endeavor of managing nonvolatile memory operations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135